MEMORANDUM **
1. Abdol Amir Vahedi’s petition, although filed under the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act, “shall be treated as if it had been filed as a petition for review under [8 U.S.C. § 1252].” REAL ID Act, Pub.L. No. 109-13, § 106(d), 119 Stat. 231, 311 (2005). We lack jurisdiction to review the BIA’s discretionary decisions to deny Vahedi’s applications for adjustment for status and for waiver of inadmissibility, see 8 U.S.C. § 1252(a)(2)(B)(i), except for constitutional claims or questions of law, 8 U.S.C. § 1252(a)(2)(D).
2. Vahedi raises one claim over which we have jurisdiction: whether he was required to seek a waiver of admissibility. We decline to decide this issue; the BIA denied Vahedi’s application for adjustment of status as a matter of discretion, regardless of whether a waiver was required.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.